          Case 1:18-cr-00487-KPF Document 82 Filed 09/14/20 Page 1 of 2



                                                 MEMO ENDORSED
                                                    September 14, 2020
Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                      Re:     United States v. Brent Borland, 18 Cr. 487 (KPF)

Dear Judge Failla,

       On May 16, 2018, Magistrate Judge Moses released Mr. Borland on a $2 million bond,
secured by property and the signatures of suretors. As part of his conditions of release, Mr.
Borland’s travel is limited to the Eastern and Southern Districts of New York. To date, Mr.
Borland has been fully compliant with all conditions of his bond. I write, with the consent of
the government and Pretrial Services, to permit Mr. Borland to travel to and from
SDNY/EDNY to the Southern District of Florida, to reside in the Southern District of Florida,
and to be supervised by Pretrial Services in SDFL.

        Mr. Borland’s father in law, a retired physician, lives in West Palm Beach, and his
health is deteriorating. For years, he has been living alone in a condominium, but he can no
longer take care of himself sufficiently. Mr. Borland’s sister-in-law, who lives nearby, has been
doing the lion’s share of support, but cannot do it all alone. Mr. Borland, his wife and children,
would like to move to West Palm Beach to take care of him. The plan would be to live with
Mr. Borland’s mother in law until an apartment or condominium can be rented to accommodate
the family and his father in law. This way Mr. Borland and his wife can provide constant
support for her father, who increasingly needs it.

        As noted, both the government and Pretrial Services consent to this request. Moreover,
Pretrial Services has advised that if the Court grants the request, Mr. Borland’s supervision
will be transferred to the Southern District of Florida. The parties agree that all other
conditions of Mr. Borland’s bond would remain the same. Accordingly, I respectfully ask the
Court to expand Mr. Borland’s conditions of release to included travel to, and residency in, the
Southern District of Florida.

       Thank you for your consideration.
.
                                                    Respectfully,

                                                            /s/

                                                    Florian Miedel
                                                    Attorney for Brent Borland
         Case 1:18-cr-00487-KPF Document 82 Filed 09/14/20 Page 2 of 2

Application GRANTED. Mr. Borland's conditions of release are hereby
modified to permit Mr. Borland to travel between the Southern and
Eastern Districts of New York and the Southern District of Florida, to
reside in the Southern District of Florida, and to be supervised by
Pretrial Services in SDFL.



Dated: September 15, 2020               SO ORDERED.
       New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
